PD-0761-15
                                                                         COURT OF CRIMINAL APPEALS
                                                                                         AUSTIN, TEXAS
                                                                       Transmitted 7/31/2015 12:37:06 PM
                                                                          Accepted 7/31/2015 3:23:35 PM
                                   No. PD-0761-15                                         ABEL ACOSTA
                                                                                                  CLERK

                   IN THE COURT OF CRIMINAL APPEALS OF TEXAS

                              PATRICK MARCEL BROWN
                                      Appellant

 July 31, 2015                             v.

                                THE STATE OF TEXAS
                                        Appellee


MOTION FOR LEAVE TO FILE AMENDED PETITION FOR DISCRETIONARY REVIEW


      Pursuant to Rule 68.10 of the Texas Rules     OF   Appellate Procedure, Appellant

seeks leave to amend the petition for discretionary review filed in this case in order to

correct an inadvertent oversight in the original petition. Petitioner seeks to amend the

petition to amend the Statement of Case to provide a brief summary of the case and

to re-title the current Statement of the Case as the Statement of Procedural History, as

reflected below:

                              STATEMENT OF THE CASE

      Patrick Brown, Appellant, was charged with falsely holding himself out
      as a lawyer in the context of helping the complaining witness with a real
      estate transaction that appeared to be falling through. The complaining
      witness believed that Appellant was a lawyer and made several
      statements to that effect. While Appellant did not correct these
      misstatements, he did not specifically tell the complaining witness that he
      was a lawyer, was licensed to practice law, or otherwise represent himself
      to be a lawyer. Appellant was convicted on the theory that he violated
      Section 38.122 by failing to correct the complaining witness’s
      misunderstanding and acting in a manner which could be considered
      consistent with the complaining witness’s misunderstanding. Appellant
      challenges the interpretation of Section 38.122 that would justify
      Appellant’s conviction without explicitly requiring him to represent that
      he was a lawyer to the complaining witness and the breadth of Section
      38.122.
                     STATEMENT OF PROCEDURAL HISTORY

      On March 27, 2013 in the 262nd District Court of Harris County, Texas,
      Appellant was indicted for falsely holding oneself out as a lawyer. (C.R.
      at 13). After a trial by jury, Appellant was convicted of falsely holding
      oneself out as a lawyer and the jury assessed punishment at 5 years in
      prison (C.R. at 970-971). On August 30, 2013, Appellant filed timely
      notice of appeal. On May 28, 2015, the Fourteenth Court of Appeals
      affirmed Appellant’s conviction in a published opinion.

      WHEREFORE, Appellant prays this court grant this motion and substitute the

Amended Petition for Discretionary Review for the incorrectly formatted Petition for

Discretionary Review.

                                             Respectfully submitted,

                                             ALEXANDER BUNIN
                                             Chief Public Defender
                                             Harris County Texas

                                             /s/ Nicolas Hughes
                                             NICOLAS HUGHES
                                             Assistant Public Defender
                                             Harris County Texas
                                             1201 Franklin Street, 13th Floor
                                             Houston Texas 77002
                                             (713) 368-0016
                                             (713) 386-9278 fax
                                             TBA No. 24059981
                                             nicolas.hughes@pdo.hctx.net
                              CERTIFICATE OF SERVICE

      I certify that a copy of this Petition for Discretionary Review has been served

upon the Harris County District Attorney's Office — Appellate Section and the State

Prosecuting Attorney, on this the July 31, 2015 by electronic service.


                                                      /s/ Nicolas Hughes
                                                      NICOLAS HUGHES
                                                      Assistant Public Defender